Citation Nr: 9923355	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-03 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from November 1950 through 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office in Louisville, Kentucky  (RO) which denied 
the veteran's request to reopen his claim for service 
connection for a bilateral foot disorder.  


FINDINGS OF FACT

1.  In an April 1957 rating decision, the RO denied the 
veteran's claim for service connection for painful feet.  The 
veteran was notified of the denial and of his appellate 
rights.

2.  The veteran did not file a timely notice of disagreement 
(NOD).

3.  The evidence associated with the claims file subsequent 
to the RO's April 1957 denial bears directly, but not 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's April 1957 decision denying entitlement to 
service connection for painful feet is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The evidence received subsequent to the RO's April 1957 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
bilateral foot disorder have not been met.  38 U.S.C.A. § 
5108 (West 1991);  38 C.F.R. § 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for a bilateral foot disorder on the basis 
that he has submitted new and material evidence.  The veteran 
claims that this evidence well grounds his claim and 
establishes his entitlement to service connection.  

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a NOD is not 
filed within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a) (1998).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet.App. 209 (1999);  Winters 
v. West, 12 Vet.App. 203 (1999).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran's claim for service connection for painful feet 
was denied by the RO in April 1957.  The evidence available 
at that time consisted of service medical records and a 
statement from a private physician.  Service medical records 
were negative for complaints regarding, or treatment for 
painful feet and a private physician reported that "[t]his 
x-soldier came to me complaining of pain in both feet."  His 
diagnosis was dropped cuboids of both feet, symptomatic.  The 
RO concluded that the veteran's painful feet were not 
incurred in or aggravated by service.  The veteran was 
notified of this decision in April 1957 and of his appellate 
rights.

The veteran's representative alleges that the veteran filed a 
NOD with this decision in August 1957.  The August 1957 
letter from the veteran, which the representative construes 
as the NOD, refers to bothersome feet and includes a request 
for information regarding possible admission to a VA Medical 
Center for foot treatment.  The veteran specifically stated 
the following:  

I was discharged from the United States 
Army in 1953.  Since my discharge I have 
been bothered by my feet.  I am referring 
to my case number 3027-8.  Is there any 
way possible that I can be admitted to 
the Veterans Administration Hospital to 
take care of them?

The veteran did not specifically mention in the letter that 
he disagreed with the RO's denial of service connection for 
his feet.  Moreover, after the RO sent the veteran a letter a 
week later informing him that he should apply directly to the 
hospital for admission, no further correspondence was 
received from the veteran.  In light of the foregoing, the 
Board finds that the letter did not constitute a NOD.  
Because the veteran did not file a NOD with the RO's April 
1957 decision, that decision became final and can only 
reopened if there is new and material evidence.  38 C.F.R. §§ 
3.156(a), 20.302, 20.1103 (1998).  

In September 1997, the veteran filed a request to have his 
claim reopened on the basis of new and material evidence.  
The question before the Board is whether the evidence 
submitted by the veteran is in fact new and material.  The 
additional evidence submitted by the veteran since the April 
1957 RO denial consists of:  
(1) an outpatient treatment report from the Cincinnati VA 
Medical Center dated November 1990 which indicates that the 
veteran reported that he injured his right foot two years 
prior and that he was experiencing intermittent foot 
discomfort, and (2) a VA Form 21-526, Veteran's Application 
for Compensation or Pension, received by the VA in September 
1997.  

The Board initially notes that in his NOD, the veteran 
requested that the RO obtain additional treatment records 
from the Cincinnati VA Medical Center documenting treatment 
that he received for his feet following his release from 
active duty in the 1950s.  Documentation in the file shows 
that the RO requested this information from the Cincinnati VA 
Medical Center in February 1998.  In March 1999, the RO was 
informed by the VA Medical Center that the only medical 
record in existence for the veteran was a November 1990 
medical report, which was the basis of the veteran's claim to 
reopen the previously disallowed claim.

The evidence submitted subsequent to the April 1957 RO denial 
bears directly, but not substantially upon the specific 
matter under consideration.  It is neither cumulative nor 
redundant, and by itself and in connection with evidence 
previously assembled it is not so significant that it must be 
considered to decide fairly the merits of the claim.  The 
evidence is new in that it was not part of the record at the 
time of the April 1957 RO decision and it is not redundant of 
other evidence available at that time.  However, the evidence 
is not material in that it does not establish that the 
veteran's current bilateral foot disorder was incurred in or 
aggravated by his period of active service.  The evidence 
merely indicates that the veteran received treatment for a 
foot injury and intermittent foot discomfort after his 
discharge from service.  Because this evidence does not bear 
on the issue of whether the veteran's bilateral foot disorder 
was incurred or aggravated in service, no new and material 
evidence has been submitted. 

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's April 1957 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  As the Board is not aware of the existence 
of any additional available evidence that might well ground 
the veteran's claim, a duty to notify does not arise pursuant 
to 38 U.S.C.A. § 5103(a).  McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim, and to explain 
why his current attempt fails.


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a bilateral foot disorder 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

